
	
		I
		111th CONGRESS
		2d Session
		H. R. 6496
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2010
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To require reports on the management of Arlington
		  National Cemetery.
	
	
		1.Reports on management of Arlington National
			 Cemetery
			(a)Report on gravesite
			 discrepanciesNot later than
			 one year after the date of the enactment of this Act, the Secretary of the Army
			 shall submit to the committees of Congress specified in subsection (c) a report
			 setting forth an accounting of the gravesites at Arlington National Cemetery,
			 Virginia. The accounting shall—
				(1)specify whether gravesite locations at
			 Arlington National Cemetery are correctly identified, labeled, and occupied;
			 and
				(2)set forth a plan of action, including the
			 resources required and a proposed schedule, to implement remedial actions to
			 address deficiencies identified pursuant to the accounting.
				(b)GAO review of management and oversight of
			 contracts
				(1)In generalNot later than one year after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to the committees of Congress specified in subsection (c) a report on
			 the management and oversight of contracts at Arlington National
			 Cemetery.
				(2)ElementsThe report required by paragraph (1) shall
			 include the following:
					(A)The number, dollar amount, and duration of
			 current contracts at Arlington National Cemetery over the simplified
			 acquisition threshold.
					(B)The number, dollar amount, and duration of
			 current contracts for automation of burial operations at Arlington National
			 Cemetery, including contracts relating to the Total Cemetery Management System
			 (TCMS), the Geographic Information System (GIS), the Interment Scheduling
			 System (ISS), the Interment Management System (IMS), and new or modified
			 versions of the Burial Operations Support System (BOSS) of the Department of
			 Veterans Affairs.
					(C)An assessment of the management and
			 oversight by the Executive Director of the Army National Cemeteries Program of
			 the contracts covered by subparagraphs (A) and (B), including the use of and
			 actions taken for that purpose by the Corps of Engineers and the National
			 Capital Region Contracting Center of the Army Contracting Command.
					(D)An assessment of the actions taken by the
			 Executive Director of the Army National Cemeteries Program in response to the
			 findings and recommendations of the Inspector General of the Army in the report
			 entitled Report of Investigation and Special Inspection of Arlington
			 National Cemetery Final Report (Case 10–04), dated June 9, 2010.
					(E)An assessment of the implementation of the
			 following:
						(i)Army Directive 2010–04 on Enhancing the
			 Operations and Oversight of the Army National Cemeteries Program, dated June
			 10, 2010, including, without limitation, an evaluation of the sufficiency of
			 all contract management and oversight procedures, current and planned
			 information and technology systems, applications, and contracts, current
			 organizational structure and manpower, and compliance with and execution of all
			 plans, reviews, studies, evaluations, and requirements specified in the Army
			 Directive.
						(ii)The recommendations and actions proposed by
			 the Army National Cemeteries Advisory Commission with respect to Arlington
			 National Cemetery.
						(F)An assessment of the adequacy of current
			 practices at Arlington National Cemetery to provide information, outreach, and
			 support to families of individuals buried at Arlington National Cemetery
			 regarding procedures to detect and correct current errors in burials at
			 Arlington National Cemetery.
					(G)An assessment of the feasibility and
			 advisability of transferring jurisdiction of Arlington National Cemetery and
			 the United States Soldiers’ and Airmen’s Home National Cemetery to the
			 Department of Veterans Affairs, and an assessment of the feasibility and
			 advisability of the sharing of jurisdiction of such facilities between the
			 Department of Defense and the Department of Veterans Affairs.
					(3)Simplified acquisition threshold
			 definedIn this subsection,
			 the term simplified acquisition threshold has the meaning provided
			 that term in section 4 of the Office of Federal Procurement Policy Act (41
			 U.S.C. 403).
				(c)Specified committees of
			 CongressThe committees of
			 Congress specified in this subsection are—
				(1)the Committee on Armed Services, the
			 Committee on Homeland Security and Governmental Affairs, and the Committee on
			 Veterans' Affairs of the Senate; and
				(2)the Committee on Armed Services, the
			 Committee on Oversight and Government Reform, and the Committee on Veterans'
			 Affairs of the House of Representatives.
				(d)Reports on implementation of Army Directive
			 on Army National Cemeteries Program
				(1)In generalThe Secretary of the Army shall submit to
			 the appropriate committees of Congress reports on execution of and compliance
			 with Army Directive 2010–04 on Enhancing the Operations and Oversight of the
			 Army National Cemeteries Program, dated June 10, 2010. Each such report shall
			 include, for the preceding 270 days or year (as applicable), a description and
			 assessment of the following:
					(A)Execution of and compliance with every
			 section of the Army Directive for Arlington National Cemetery, including,
			 without limitation, an evaluation of the sufficiency of all contract management
			 and oversight procedures, current and planned information and technology
			 systems, applications, and contracts, current organizational structure and
			 manpower, and compliance with and execution of all plans, reviews, studies,
			 evaluations, and requirements specified in the Army Directive.
					(B)The adequacy of current practices at
			 Arlington National Cemetery to provide information, outreach, and support to
			 families of those individuals buried at Arlington National Cemetery regarding
			 procedures to detect and correct current errors in burials at Arlington
			 National Cemetery.
					(2)Period and frequency of
			 submittalA report required
			 by paragraph (1) shall be submitted not later than 270 days after the date of
			 the enactment of this Act, and every year thereafter for the next 2
			 years.
				
